Name: 87/177/EEC: Council Decision of 9 February 1987 concerning the conclusion of the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden, the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs
 Date Published: 1987-03-14

 14.3.1987 EN Official Journal of the European Communities L 71/29 COUNCIL DECISION of 9 February 1987 concerning the conclusion of the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria (87/177/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden (2), the Swiss Confederation (3), the Republic of Finland (4), the Kingdom of Norway (5) and the Republic of Austria (6) were signed on 13 January 1986, 8 January 1986, 29 April 1986, 27 June 1986 and 15 July 1986, respectively; Whereas those Framework Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden, the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria are hereby approved on behalf of the European Economic Community. Article 2 The President of the Council shall give the notification provided for in Article 13 of the Framework Agreements (7) on behalf of the Euroepan Economic Community. Done at Brussels, 9 February 1987. For the Council The President M. EYSKENS (1) OJ No C 7, 12. 1. 1987. (2) OJ No L 313, 22. 11. 1985, p. 1. (3) OJ No L 313, 22. 11. 1985, p. 5. (4) OJ No L 78, 24. 3. 1986, p. 23. (5) OJ No L 78, 24. 3. 1986, p. 26. (6) OJ No L 216, 5. 8. 1986, p. 7. (7) The date of entry into force of the Agreements will be published in the Official Journal of the European Communities by the General Secretariat of the Council.